                 Case 2:19-cv-00579-JCC Document 68 Filed 08/19/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   GABRIEL ECKARD,                                         CASE NO. C19-0579-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ALTA LANGDON, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the Report and Recommendation (“R&R”) of the
16   Honorable Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 59). In the R&R, Judge
17   Theiler recommends granting Defendants’ motion for summary judgment (Dkt. No. 24). In an
18   order (Dkt. No. 58) entered on the same date as the R&R, Judge Theiler denied Plaintiff’s
19   request for another extension of time to oppose the motion for summary judgment. Plaintiff filed
20   untimely objections to the R&R and to the order denying his request for another extension of
21   time. (Dkt. No. 64.) Defendants argue the objections are untimely and improper. (Dkt. No. 65.)
22   Having thoroughly considered the parties’ briefing and the relevant record, the Court finds that
23   Plaintiff’s objections are untimely and not properly before the Court. Nevertheless, the Court has
24   reviewed Plaintiff’s objections de novo and finds that Judge Theiler properly denied Plaintiff’s
25   request for additional time and properly concluded that Defendants are entitled to summary
26   judgment.


     ORDER
     C19-0579-JCC
     PAGE - 1
              Case 2:19-cv-00579-JCC Document 68 Filed 08/19/21 Page 2 of 2




 1          Accordingly, the Court ORDERS:

 2      1. Plaintiff’s objections (Dkt. No. 64) are OVERRULED.

 3      2. The R&R (Dkt. No. 59) is APPROVED and ADOPTED.

 4      3. Defendants’ motion for summary judgment (Dkt. No. 24) is GRANTED and Plaintiff’s

 5          amended civil rights complaint (Dkt. No. 18) and this action are DISMISSED with

 6          prejudice.

 7      4. The Clerk is DIRECTED to send copies of this Order to Plaintiff, to counsel for

 8          defendants, and to Judge Theiler.

 9          DATED this 19th day of August 2021.




                                                       A
10

11

12
                                                       John C. Coughenour
13                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C19-0579-JCC
     PAGE - 2
